Plaintiff appeals from an order which vacated a notice for examination before trial of defendant Ralph Freiburg (Freydberg), individually and as président of defendant Acme Backing Corporation. Order reversed on the law and the facts, with $10 costs and disbursements, and the notice of examination before trial reinstated, the examination to proceed on five days’ notice. Thé notice contained matters as to which the plaintiff has the burden of proof, and they are material and necessary to his cause of action. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.